Order entered March 19, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-18-00167-CV

          SARAH GREGORY AND NEW PRIME, INC., Appellants

                                        V.

   JASWINDER CHOHAN AND ALMA J. PERALES, ET AL., Appellees

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-15-02925-E

                                     ORDER

      On the Court’s own motion, this case is set for oral argument en banc in the

Merrill Hartman Courtroom located on the eighth floor, east tower, of the George

L. Allen, Sr. Courts Building on Wednesday, April 28th at 10:00 a.m.

      The parties may, if desired, file a supplemental brief of no more than 4500

words if computer generated or 15 pages if not, limited to the following issues: (1)

facts or factors courts have used to evaluate the sufficiency of the evidence of the

amount awarded for non-economic damages; and (2) the use courts have made of
liability facts in evaluating the sufficiency of the evidence of the amount awarded

for non-economic damages. Appellants’ supplemental brief, if any, shall be filed

by April 6, 2020. Appellees’ supplemental brief, if any, shall be filed within 14

days of appellants’ supplemental brief or by April 20, 2020, whichever is earlier.


                                             /s/    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE